EXHIBIT 10.29

DISCOVERY COMMUNICATIONS, INC.

RESTRICTED STOCK UNIT GRANT AGREEMENT FOR EMPLOYEES

Discovery Communications, Inc. (the “Company”) has granted you a restricted
stock unit (the “RSU”) under the Discovery Communications, Inc. 2005 Incentive
Plan (As Amended and Restated) (the “Plan”). The RSU lets you receive a
specified number (the “RSU Shares”) of shares (“Shares”) of the Company’s Series
A common stock upon satisfaction of the conditions to receipt.

The individualized communication you received (the “Cover Letter”) provides the
details for your RSU. It specifies the number of RSU Shares, the Date of Grant,
the schedule for vesting, and the Vesting Date(s).

The RSU is subject in all respects to the applicable provisions of the Plan.
This grant agreement does not cover all of the rules that apply to the RSU under
the Plan; please refer to the Plan document. Capitalized terms are defined
either further below in this grant agreement (the “Grant Agreement”) or in the
Plan.

 

 

The Plan document is available on the Fidelity website. The Prospectus for the
Plan, the Company’s S-4, Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review on the Company’s web site. You may also obtain paper copies of these
documents upon request to the Company’s HR department.

Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, vesting of the RSU, the value of the
Company’s stock or of this RSU, or the Company’s prospects. The Company is not
providing any advice regarding tax consequences to you or regarding your
decisions regarding the RSU; you agree to rely only upon your own personal
advisors.

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE RSU OR THE SECURITIES THAT MAY BE
RECEIVED UNDER IT WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATING THERETO
OR AN OPINION OF COUNSEL SATISFACTORY TO DISCOVERY COMMUNICATIONS, INC. OR OTHER
INFORMATION AND REPRESENTATIONS SATISFACTORY TO IT THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

 



--------------------------------------------------------------------------------

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

 

Vesting Schedule    Your RSU becomes nonforfeitable (“Vested”) as provided in
the Cover Letter and the Grant Agreement assuming you remain employed (or serve
as a member of the Company’s board of directors (“Board”)) until the Vesting
Date(s). For purposes of this Grant Agreement, employment with the Company will
include employment with any Subsidiary whose employees are then eligible to
receive Awards under the Plan (provided that a later transfer of employment to
an ineligible Subsidiary will not terminate employment unless the Board
determines otherwise).    Vesting will accelerate fully on your death or
“Disability” (as defined in the Plan). If your employment is terminated without
“Cause” (as defined in the Plan) before the RSU is fully Vested, the RSU will
remain or become Vested on the original vesting schedule as though you remained
working through any Vesting Date(s) occurring during the 90 days after the date
of termination, subject to any applicable performance conditions.

Change in Control

  

Notwithstanding the Plan’s provisions, if an Approved Transaction, Control
Purchase, or Board Change (each a “Change in Control”) occurs before the first
anniversary of the Date of Grant, the RSU will only have accelerated Vesting as
a result of the Change in Control if (i) within 12 months after the Change in
Control, the Company terminates your employment other than for Cause and (ii)
with respect to any Approved Transaction, the transaction actually closes before
the first anniversary. Accelerated Vesting will only accelerate the Distribution
Date if and to the extent permitted under Section 409A of the Internal Revenue
Code (“Section 409A”).

  

The Board reserves its ability under Section 11.1(b) of the Plan to vary this
treatment if the Board determines there is an equitable substitution or
replacement award in connection with a Change in Control.

Distribution Date    Subject to any overriding provisions in the Plan, you will
receive a distribution of the Shares equivalent to your Vested RSU Shares as
soon as practicable following the date on which you become Vested (with the
actual date being the “Distribution Date”) and, in any event, no later than
March 15 of the year following the calendar year in which the Vesting Date(s)
occurred, unless the Board determines that you may make a timely deferral
election to defer distribution to a later date and you have made such an
election (in which case the deferred date will be the “Distribution Date”).
Clawback    If the Company’s Board of Directors or its Compensation Committee
(the “Committee”) determines, in its sole discretion, that you engaged in fraud
or misconduct as a result of which or in connection with which the Company is
required to or decides to restate its financials, the Committee may, in its sole
discretion, impose any or all of the following, to which you agree by accepting
this Grant Agreement:   

Immediate expiration of the RSU, whether vested or not, if granted within the
first 12 months after issuance or filing of any financial statement that is
being restated (the “Recovery Measurement Period”); and

 

Page 2



--------------------------------------------------------------------------------

  

Payment or transfer to the Company of the Gain from the RSU, where the “Gain”
consists of the greatest of (i) the value of the RSU Shares on the applicable
Distribution Date on which you received them within the Recovery Measurement
Period, (ii) the value of RSU Shares received during the Recovery Measurement
Period, as determined on the date of the request by the Committee to pay or
transfer, (iii) the gross (before tax) proceeds you received from any sale of
the RSU Shares during the Recovery Measurement Period, and (iv) if transferred
without sale during the Recovery Measurement Period, the value of the RSU Shares
when so transferred.

   This remedy is in addition to any other remedies that the Company may have
available in law or equity.    Payment is due in cash or cash equivalents within
10 days after the Committee provides notice to you that it is enforcing this
clawback. Payment will be calculated on a gross basis, without reduction for
taxes or commissions. The Company may, but is not required to, accept retransfer
of shares in lieu of cash payments. Restrictions and Forfeiture    You may not
sell, assign, pledge, encumber, or otherwise transfer any interest (“Transfer”)
in the RSU Shares until the RSU Shares are distributed to you. Any attempted
Transfer that precedes the Distribution Date is invalid.    Unless the Board
determines otherwise or the Grant Agreement provides otherwise, if your
employment or service with the Company terminates for any reason before your RSU
is Vested, then you will forfeit the RSU (and the Shares to which they relate)
to the extent that the RSU does not otherwise vest as a result of the
termination, pursuant to the rules in the Vesting Schedule section. The
forfeited RSU will then immediately revert to the Company. You will receive no
payment for the RSU if you forfeit it. Limited Status    You understand and
agree that the Company will not consider you a shareholder for any purpose with
respect to the RSU Shares, unless and until the RSU Shares have been issued to
you on the Distribution Date. You will not receive dividends with respect to the
RSU. Voting    You may not vote the RSU. You may not vote the RSU Shares unless
and until the Shares are distributed to you. Taxes and Withholding    The RSU
provides tax deferral, meaning that the RSU Shares are not taxable to until you
actually receive the RSU Shares on or around the Distribution Date. You will
then owe taxes at ordinary income tax rates as of the Distribution Date at the
Shares’ value. As an employee of the Company, you may owe FICA and HI (Social
Security and Medicare) taxes before the Distribution Date.    Issuing the Shares
under the RSU is contingent on satisfaction of all obligations with respect to
required tax or other required withholdings (for example, in the U.S., Federal,
state, and local taxes). The Company may take any action permitted under Section
11.9 of the Plan to satisfy such obligation, including, if the Board so
determines, satisfying the tax obligations by (i) reducing the number of RSU
Shares to be issued to you by that number of RSU Shares (valued at their Fair
Market Value on the date of distribution) that would equal all taxes required to
be withheld (at their minimum withholding levels), (ii) accepting

 

Page 3



--------------------------------------------------------------------------------

   payment of the withholdings from a broker in connection with a sale of the
RSU Shares or directly from you, or (iii) taking any other action under Section
11.9 of the Plan. If a fractional share remains after deduction for required
withholding, the Company will pay you the value of the fraction in cash.
Compliance with Law    The Company will not issue the RSU Shares if doing so
would violate any applicable Federal or state securities laws or other laws or
regulations. You may not sell or otherwise dispose of the RSU Shares in
violation of applicable law. Additional Conditions to Receipt    The Company may
postpone issuing and delivering any RSU Shares for so long as the Company
determines to be advisable to satisfy the following:   

its completing or amending any securities registration or qualification of the
RSU Shares or its or your satisfying any exemption from registration under any
Federal or state law, rule, or regulation;

  

its receiving proof it considers satisfactory that a person seeking to receive
the RSU Shares after your death is entitled to do so;

  

your complying with any requests for representations under the Plan; and

  

your complying with any Federal, state, or local tax withholding obligations.

Additional Representations from You    If the vesting provisions of the RSU are
satisfied and you are entitled to receive RSU Shares at a time when the Company
does not have a current registration statement (generally on Form S-8) under the
Securities Act of 1933 (the “Act”) that covers issuances of shares to you, you
must comply with the following before the Company will issue the RSU Shares to
you. You must —   

represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the RSU Shares for your own account and not with a view
to reselling or distributing the RSU Shares; and

  

agree that you will not sell, transfer, or otherwise dispose of the RSU Shares
unless:

  

a registration statement under the Act is effective at the time of disposition
with respect to the RSU Shares you propose to sell, transfer, or otherwise
dispose of; or

  

the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.

No Effect on Employment or Other Relationship    Nothing in this Grant Agreement
restricts the Company’s rights or those of any of its affiliates to terminate
your employment or other relationship at any time and for any or no reason. The
termination of employment or other relationship, whether by the Company or any
of its affiliates or otherwise, and regardless of the reason for such
termination, has the consequences provided for under the Plan and any applicable
employment or severance agreement or plan.

 

Page 4



--------------------------------------------------------------------------------

No Effect on Running Business    You understand and agree that the existence of
the RSU will not affect in any way the right or power of the Company or its
stockholders to make or authorize any adjustments, recapitalizations,
reorganizations, or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issuance of
bonds, debentures, preferred or other stock, with preference ahead of or
convertible into, or otherwise affecting the Company’s common stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether or not of a similar character to those described
above. Section 409A    The RSU is intended to comply with the requirements of
Section 409A and must be construed consistently with that section.
Notwithstanding anything in the Plan or this Grant Agreement to the contrary, if
the RSU Vests in connection with your “separation from service” within the
meaning of Section 409A, as determined by the Company), and if (x) you are then
a “specified employee” within the meaning of Section 409A at the time of such
separation from service (as determined by the Company, by which determination
you agree you are bound) and (y) the distribution of RSU Shares under such
accelerated RSU will result in the imposition of additional tax under Section
409A if distributed to you within the six month period following your separation
from service, then the distribution under such accelerated RSU will not be made
until the earlier of (i) the date six months and one day following the date of
your separation from service or (ii) the 10th day after your date of death.
Neither the Company nor you shall have the right to accelerate or defer the
delivery of any such RSU Shares or benefits except to the extent specifically
permitted or required by Section 409A. In no event may the Company or you defer
the delivery of the RSU Shares beyond the date specified in the Distribution
Date section, unless such deferral complies in all respects with Treasury
Regulation Section 1.409A-2(b) related to subsequent changes in the time or form
of payment of nonqualified deferred compensation arrangements, or any successor
regulation. In any event, the Company makes no representations or warranty and
shall have no liability to you or any other person, if any provisions of or
distributions under this Grant Agreement are determined to constitute deferred
compensation subject to Section 409A but not to satisfy the conditions of that
section. Unsecured Creditor    The RSU creates a contractual obligation on the
part of the Company to make a distribution of the RSU Shares at the time
provided for in this Grant Agreement. Neither you nor any other party claiming
an interest in deferred compensation hereunder shall have any interest
whatsoever in any specific assets of the Company. Your right to receive
distributions hereunder is that of an unsecured general creditor of Company.
Governing Law    The laws of the State of Delaware will govern all matters
relating to the RSU, without regard to the principles of conflict of laws.
Notices    Any notice you give to the Company must follow the procedures then in
effect. If no other procedures apply, you must send your notice in writing by
hand or by mail to the office of the Company’s Secretary (or to the Chair of the
Board if you are then serving as the sole Secretary). If mailed, you should
address it to the Company’s Secretary (or the Chair of the Board) at the
Company’s then corporate headquarters, unless the Company directs RSU holders to
send notices to another corporate department or to a third party administrator
or

 

Page 5



--------------------------------------------------------------------------------

   specifies another method of transmitting notice. The Company and the Board
will address any notices to you using its standard electronic communications
methods or at your office or home address as reflected on the Company’s
personnel or other business records. You and the Company may change the address
for notice by notice to the other, and the Company can also change the address
for notice by general announcements to RSU holders. Amendment    Subject to any
required action by the Board or the stockholders of the Company, the Company may
cancel the RSU and provide a new Award under the Plan in its place, provided
that the Award so replaced will satisfy all of the requirements of the Plan as
of the date such new Award is made and no such action will adversely affect the
RSU to the extent then Vested. Plan Governs    Wherever a conflict may arise
between the terms of this Grant Agreement and the terms of the Plan, the terms
of the Plan will control. The Board may adjust the number of RSU Shares and
other terms of the RSU from time to time as the Plan provides.

 

Page 6